UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4285


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANISSA NICOLE PULLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00100-F-2)


Submitted:    October 23, 2008             Decided:   November 14, 2008


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M.   Hayes,   Banumathi  Rangarajan,   Assistant  United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anissa       Nicole         Pulley       appeals   the      twenty-four       month

prison term imposed by the district court after it revoked her

probation.      Finding no error, we affirm.

              We     review       a       sentence       imposed     upon    revocation        of

probation       to       determine          whether       the      sentence       is      plainly

unreasonable.            United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007).          In doing so, we first assess whether the sentence

is unreasonable, using a more deferential standard as to issues

of fact and the district court’s exercise of discretion than

that applied in reviewing a guidelines sentence.                              Id.      Although

the district court must consider the policy statements contained

in    Chapter        7     of   the         Sentencing       Guidelines        as      “helpful

assistance,” and the statutory requirements under 18 U.S.C.A.

§ 3553(a)      (West       2006       &     Supp.       2008),     the    court     has     broad

discretion to revoke the previous sentence and impose a term of

imprisonment up to the statutory maximum.                           Id. at 657.        Only if

this modified reasonableness analysis leads us to conclude that

the sentence was unreasonable do we ask whether it is “plainly”

so.     Id.

              After granting the Government’s motion for a downward

departure       for       substantial          assistance,          the     district        court

sentenced Pulley to a sixty-month term of probation in August

2004.     After Pulley tested positive for marijuana, the district

                                                   2
court    amended    the      conditions    of   her   supervision       to   include

participation in substance abuse treatment.                After Pulley tested

positive for marijuana again in 2005, the district court allowed

her to continue in treatment.              In December 2007, the probation

officer moved to revoke Pulley’s probation.                 Pulley was charged

with twice testing positive for marijuana in 2007 and failing to

pay her court-ordered restitution and special assessment.                       After

Pulley admitted to these latest violations, the district court

revoked her probation sentence and resentenced her to twenty-

four    months     in     prison,       with    a   recommendation       that     she

participate in an intensive drug treatment program, followed by

two years of supervised release.

            On     appeal,      Pulley     contends      the     district       court

insufficiently      analyzed      the    § 3553(a)     factors    and    imposed   a

sentence that exaggerated the seriousness of her drug-related

violations.        We disagree.         The district court considered the

three to nine month imprisonment range suggested by the Chapter

7 policy statements, but sentenced Pulley to twenty-four months’

imprisonment based on her continued violations and to afford her

the    opportunity      to   participate       in   intensive    drug   treatment.

Moreover, it was reasonable for the district court to take into

account not only the severity of Pulley’s violations, but their

number in fashioning its sentence.                  See Moulden, 478 F.3d at

658.

                                           3
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4